DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Mills on 3/21/2022.
Claim 14 line 5, the limitation “the first end portion” has been changed to “the first end portion of the first flexure”.

Claim 14 line 6, the limitation “the second end portion” has been changed to “the second end portion of the first flexure”.

Claim 32 line 5, the limitation “the first end portion” has been changed to “the first end portion of the first flexure”.

Claim 32 line 6, the limitation “the second end portion” has been changed to “the second end portion of the first flexure”.
Allowable Subject Matter
Claims 14-16, 19 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose at least one of the first joint member and the third joint member comprises a contact surface and the central portion of the first flexure is in contact with the contact surface when the first flexure is in the second configuration (claim 14) and also, fails to disclose at least one of the second joint member and the third joint member comprises a contact surface and the central portion of the second flexure is in contact with the contact surface when the second flexure is in the second configuration (claim 32). 
The prior art of record of Bakos (US Pub No. 2010/0160735) discloses everything in claims 14 and 32 (see Non-Final rejection mailed out on 12/7/2021) including a first joint member, a second joint member, a third joint member, a first flexure and a second flexure but fails to disclose at least one of the first joint member and the third joint member comprises a contact surface and the central portion of the first flexure is in contact with the contact surface when the first flexure is in the second configuration (claim 14) and also, fails to disclose at least one of the second joint member and the third joint member comprises a contact surface and the central portion of the second flexure is in contact with the contact surface when the second flexure is in the second configuration (claim 32).
The limitations as stated above in claims 14 and 32 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771